COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00006-CR


JOSEPH CAMPANELLA                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      On December 19, 2013, Appellant Joseph Campanella filed a pro se notice

of appeal from a judgment and sentence entered more than nine months

before—on February 5, 2013—for possession with intent to deliver a controlled

substance. See Tex. R. App. P. 26.2(a)(1). Further, Appellant’s sentence was

the result of a plea-bargain agreement in exchange for his guilty plea; therefore,



      1
       See Tex. R. App. P. 47.4.
the trial court certified that Appellant did not have the right to appeal. See Tex.

R. App. P. 25.2(a)(2). Believing we did not have jurisdiction over his appeal, we

notified Appellant and his counsel on January 13, 2014, that we would dismiss

the appeal unless he or any other party could show grounds for continuing it.

See Tex. R. App. P. 25.2(d), 44.3. Appellant responded by filing a motion for

leave to file an out-of-time appeal.

      We do not have authority to grant an out-of-time appeal. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if appeal is

not timely perfected, court of appeals has no jurisdiction to address merits of

appeal and can take no action other than dismissal).          Appellant’s notice of

appeal, filed more than thirty days after his sentence was imposed, does not

invoke our jurisdiction. See Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App.

1996). Thus, we deny Appellant’s motion for an out-of-time appeal and dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   /s/ Lee Gabriel
                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2014




                                         2